Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


2.    Claims 1, 4-8, 10-12, 14-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

3.	Claims 1, 4-8, 10-12, 14-15 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding the phrase in the limitation “central storage“, is not described in the specification.

Response to amendment
4. 	This office action is in response to an amendment filed on 01/04/2021 in response to PTO office action dated 10/02/2020. The amendments has been entered and considered. 

5. 	Claims 1, 2, 4-8, 10- 12, 14, 15, and 17 have been amended. Claims 3, 9 and 16 have been previously cancelled. Claims 1, 2, 4-8, 10-15 and 17-21 are now pending in this office action. 

6. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered but are moot because the arguments are directed towards amended claims, thus necessitated the new ground of rejection as presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 

Applicants arguments on page 8 states “The proposed combination does not teach "writing ... data to the central storage for a first transaction" AND "writing, ... to the log extent [that is allocated at the central storage for a transaction log], a log record." 
Examiner respectfully disagrees as "writing ... data to the central storage” is not taught in the specification. Instead as best understood from the specification “the data is written to a distributed storage” which is not the same. Hence Examiner interprets “central storage” as  “distributed storage”.  Please see the rejection below.

Claim Rejections - 35 U.S.C. § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

7.	Claims 1, 2, 4, 5, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wen; Jijun (US 20190384775 A1) in view of Li; Shu (US 20180364915 A1).

Regarding independent claim 1, Wen; Jijun (US 20190384775 A1) teaches, a method for a database system synchronizing a current state of the database system among a plurality of database nodes configured to handle requests for data that is stored in a central storage shared among the plurality of database nodes, with one of the plurality of database nodes being a currently active database node and the other database nodes of the plurality of database nodes being currently standby database nodes (Abstract An active transaction list synchronization method and apparatus 
    PNG
    media_image1.png
    244
    542
    media_image1.png
    Greyscale
comprising a first node that records, in a transaction list incremental log buffer, a transaction list incremental log that is obtained after last active transaction list synchronization, where the transaction list incremental log indicates a change of a transaction recorded in an active transaction list of the first node and includes an added-transaction log and a committed-transaction log (i.e., determining the current state of the database system), the method comprising: causing, by the active database node, a log extent to be allocated at the central storage for a transaction log stored at the central storage, wherein the log extent is capable of storing log records of the transaction log (Fig. 2A, 2C Paragraph [0043], [0046] diagram of a cluster-based database system with a shared-storage architecture, including a plurality of nodes (a primary node and secondary nodes 1 to 3 in FIG. 2A).). A database management system is deployed on each node, and provides a user with services such as querying and modifying a database. A plurality of database management systems store shared data in a shared data store, and perform read/write operations on data in the data store using a switch (i.e., the log records of the transaction log are stored in the shared data store). Paragraph [0049] Further, referring to FIG. 1, when adding a transaction, the DBMS 12 adds a transaction ID (Examiner interprets transaction ID which can be a file name to log extent is capable of storing transaction log records for that ID/file name) of the added transaction to an active transaction list);
writing, by the active database node, data to the central storage for a first transaction to update the current state of the database system (Paragraph [0050] The DBMS 12 may be in a database server. For example, the database server may be the primary node or the secondary node in FIG. 2A or FIG. 2B. The primary node (Examiner interprets primary node as active node) is configured to implement a data update operation, and the secondary node (Examiner interprets secondary nodes as standby nodes) is configured to implement a data read operation ((i.e., the data update is stored in the shared data store). Examiner interprets central storage as the shared data store);
writing, by the active database node to the log extent, a log record that includes metadata that describes the writing of the data (Paragraph [0049] Further, referring to FIG. 1, when adding a transaction, the DBMS 12 adds a transaction ID of the added transaction to an active transaction list, and when committing a transaction, the DBMS 12 deletes a transaction ID of the committed transaction from the active transaction list such that all current active transactions (that is, not-yet-committed transactions) are recorded in the active transaction list, and only the current active transactions are recorded in the active transaction list. In addition, when adding the transaction and committing the transaction, the DBMS 12 records redo logs, to record a change to the database by the transaction. Also see Paragraph [0007] In order to perform a transaction the method may be executed by the primary node in the cluster-based database system with a one-primary-multi-secondary architecture, or may be executed by the coordinator node in the cluster-based database system with a multi-write architecture. In the method, a first node (the primary node or the coordinator node) records, in a transaction list incremental log buffer, a transaction list incremental log obtained after last active transaction list synchronization. The transaction list incremental log is used to indicate a change of a transaction recorded in an active transaction list of the first node, and includes an added-transaction log indicating that a transaction is added to the active transaction list and a committed-transaction log indicating that a transaction is deleted from the active transaction list (i.e based on the transaction metadata that is the transaction is committed or not the log is being updated).  [0083] FIG. 5 shows a possible implementation of a structure of a transaction list incremental log in the present application. A plurality of transaction list incremental logs in a transaction list incremental log buffer are referred to as a group of transaction list incremental logs. A group of transaction list incremental logs include metadata and one or more transaction list incremental logs. The metadata of the group of transaction list incremental logs includes a log header and a base transaction ID.  The record header field may occupy one bit, a record header "0" indicates that a transaction is committed, and a record header "1" indicates that a transaction is added);
Wen et al fails to explicitly teach, and causing a catalog maintained by a metadata server separate from the active database node to be updated to identify the log extent, wherein the catalog enables the standby database nodes to locate the log extent that includes the metadata in order to update data stored at the standby database nodes to be reflective of the current state of the database system, wherein the updating of the catalog causes the metadata server to send a Page 2 of 11notification to the standby database nodes that the log extent has been allocated
Li; Shu (US 20180364915 A1) teaches, causing a catalog maintained by a metadata server separate from the active database node to be updated (Figs 3A, 3B Paragraph [0047] During operation, user 104, via computing device 102, can send a request 241 to write data to persistent storage. Request 241 can travel through network 110 and be received by client server 132. The CPU of client server 132 can send a copy of the data to be written to its local persistent cache 142. Client server 132 can send the corresponding metadata to metadata-managing servers 160 (i.e., metadata managing servers are separate active node that updates the data), which can create in a global data structure 290 an entry for the written data which includes the metadata associated with the written data (update metadata function 244)) to identify the log extent, wherein the catalog enables the standby database nodes to locate the log extent that includes the metadata in order to update data stored at the standby database nodes to be reflective of the current state of the database system (Paragraph [0047], [0052] Metadata-managing servers 160 can also record in the entry a status or a data flag that indicates that the data has been written to the client server's persistent cache, but is waiting to be written to the storage cluster (update metadata function 248) (e.g., data flag=10, as described below in relation to FIG. 3B) Data flag 310 can indicate a current state of the corresponding data), wherein the updating of the catalog causes the metadata server to send a Page 2 of 11notification to the standby database nodes that the log extent has been allocated  (Paragraph [0049] Metadata-managing servers 160 can also determine the storage servers to which the data is to be written, and cause the data to be written to, e.g., storage servers 152, 154, and 158, via, respectively, communications 247.1-247.3. Note that while the data appears to be written from metadata-managing servers 160, the data may be written from a client server (i.e., the metadata sends a notification to the respective storage servers that a new log extent has been allocated and based on the metadata the data is written from the client servers to the storage servers). When the data has been successfully written to the determined storage servers, metadata-managing servers 160 can update the status of the corresponding entry to indicate that the data has been successfully written to the storage cluster and may be deleted from the client server's persistent cache (update metadata function 248) (e.g., data flag=11, as described below in relation to FIG. 3B).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Wen et al which relates to the field of data storage. More specifically, this disclosure is related to a system and method for distributed storage using a client-side global persistent cache as taught by Li et al (Paragraph [0001]).
It would have been obvious to one of the ordinary skill in the art, the system can store the metadata of dataX in a global data structure, which can include a file name, an address, an offset, a cache offset, and a state or a data flag associated with the given data which is maintained by a component such as a set of metadata master servers. By doing so would increases the efficiency of a distributed storage system. The increased efficiency can include an improved performance in latency for completion of I/O tasks, as well as an increased assurance for QoS. By including a global persistent (and mirrored) cache at each client server, the system can achieve high-speed synchronization and high availability. The system can also achieve global data coherency and increased efficiency by executing I/O operations based on the data flags and the client-side persistent caches as taught by Li et al (Paragraph [0033], [0034]). 

Regarding dependent claim 2, Wen et al and Li et al teaches, the method of claim 1. 
Li et al further teaches, further comprising: in response to receiving the notification, updating, by one of the standby database nodes, data maintained at the standby database node to service client requests, wherein the updating includes reading the log record from the log extent (Paragraph (Paragraph [0047], [0052] Metadata-managing servers 160 can also record in the entry a status or a data flag that indicates that the data has been written to the client server's persistent cache, but is waiting to be written to the storage cluster (update metadata function 248) (e.g., data flag=10, as described below in relation to FIG. 3B) Data flag 310 can indicate a current state of the corresponding data). Paragraph [0049] Metadata-managing servers 160 can also determine the storage servers to which the data is to be written, and cause the data to be written to, e.g., storage servers 152, 154, and 158, via, respectively, communications 247.1-247.3. Note that while the data appears to be written from metadata-managing servers 160, the data may be written from a client server (i.e., the metadata sends a notification to the respective storage servers that a new log extent/file name has been allocated and based on the metadata the data is written from the client servers to the storage servers). When the data has been successfully written to the determined storage servers, metadata-managing servers 160 can update the status of the corresponding entry to indicate that the data has been successfully written to the storage cluster and may be deleted from the client server's persistent cache (update metadata function 248) (e.g., data flag=11, as described below in relation to FIG. 3B).

Regarding dependent claim 4, Wen et al and Li et al teaches, the method of claim 1. 
Wen et al further teaches, wherein one of the standby database nodes includes a cache that stores data of thcentral storage (Fig. 2A, 2C Paragraph [0043], [0046] diagram of a cluster-based database system with a shared-storage architecture, including a plurality of nodes (a primary node and secondary nodes 1 to 3 in FIG. 2A).). A database management system (i.e., each database system will have its own cache) is deployed on each node, and provides a user with services such as querying and modifying a database. A plurality of database management systems store shared data in a shared data store, and perform read/write operations on data in the data store using a switch (i.e., the log records of the transaction log are stored in the shared data store). Also see Paragraph [0007] the second node updates a locally stored active transaction list (i.e the memory/buffer/cache that is stored locally) according to the transaction list incremental log),
Li et al further teaches, and wherein the method further comprises: retrieving, from the transaction log by the standby database node, a key of a key-value pair associated with the first transaction; identifying, by the standby database node, an entry in the cache associated with the key; and updating, by the standby database node, the entry with a value corresponding to the key of the key-value pair (Paragraph [0049] Metadata-managing servers 160 can also determine the storage servers to which the data is to be written, and cause the data to be written to, e.g., storage servers 152, 154, and 158, via, respectively, communications 247.1-247.3. Note that while the data appears to be written from metadata-managing servers 160, the data may be written from a client server (i.e., the storage servers/nodes can access the key-value pair that is the file name and the flag/status of the file from the metadata server and retrieve the data from the client side)).

Regarding dependent claim 5, Wen et al and Li et al teaches, the method of claim 1. 
Wen et al further teaches, wherein the data written for the first transaction is stored externally to the transaction log in the central storage (Figs 1, 2A, 2B Paragraph [0044] Each node has an exclusive hardware resource (such as a data store) (i.e., the transaction log stored in the data store for the primary node performing the write operation which is external to the central storage).

Regarding independent claim 8, Wen; Jijun (US 20190384775 A1) teaches, a database system (Fig. 2) , comprising: a plurality of database nodes configured to implement a database; acentral storage shared among(Abstract An active transaction list synchronization method and apparatus comprising a first node that records, in a transaction list incremental log buffer, a transaction list incremental log that is obtained after last active transaction list synchronization, where the transaction list incremental log indicates a change of a transaction recorded in an active transaction list of the first node and includes an added-transaction log and a committed-transaction log (i.e., determining the current state of the database system); 

    PNG
    media_image1.png
    244
    542
    media_image1.png
    Greyscale
and a metadata server separate from the plurality of database nodes and configured to store a catalog (Figs 3A, 3B Paragraph [0047] During operation, user 104, via computing device 102, can send a request 241 to write data to persistent storage. Request 241 can travel through network 110 and be received by client server 132. The CPU of client server 132 can send a copy of the data to be written to its local persistent cache 142. Client server 132 can send the corresponding metadata to metadata-managing servers 160 (i.e., metadata managing servers are separate active node that updates the data), which can create in a global data structure 290 an entry for the written data which includes the metadata associated with the written data (update metadata function 244)) that enables the plurality of database nodes to locate log records stored in at the central storage (Paragraph [0047], [0052] Metadata-managing servers 160 can also record in the entry a status or a data flag that indicates that the data has been written to the client server's persistent cache, but is waiting to be written to the storage cluster (update metadata function 248) (e.g., data flag=10, as described below in relation to FIG. 3B) Data flag 310 can indicate a current state of the corresponding data); 
wherein a first of the plurality of database nodes is configured to: cause a log extent to be allocated at the central storage for a transaction log, wherein the log extent is capable of storing log records of the transaction log, and , wherein the transaction log defines an ordering in which transactions are performed with respect to the database; and store a log record of the first transaction in the log extent; 
 (Fig. 2A, 2C Paragraph [0043], [0046] diagram of a cluster-based database system with a shared-storage architecture, including a plurality of nodes (a primary node and secondary nodes 1 to 3 in FIG. 2A).). A database management system is deployed on each node, and provides a user with services such as querying and modifying a database. A plurality of database management systems store shared data in a shared data store, and perform read/write operations on data in the data store using a switch (i.e., the log records of the transaction log are stored in the shared data store). Paragraph [0049] Further, referring to FIG. 1, when adding a transaction, the DBMS 12 adds a transaction ID (Examiner interprets transaction ID which can be a file name to log extent is capable of storing transaction log records for that ID/file name) of the added transaction to an active transaction list);
for a first transaction, store a first set of data at the central storage (Paragraph [0050] The DBMS 12 may be in a database server. For example, the database server may be the primary node or the secondary node in FIG. 2A or FIG. 2B. The primary node (Examiner interprets primary node as active node) is configured to implement a data update operation, and the secondary node (Examiner interprets secondary nodes as standby nodes) is configured to implement a data read operation ((i.e., the data update is stored in the shared data store). Examiner interprets central storage as the shared data store);
Wen et al fails to explicitly teach, and a metadata server separate from the plurality of database nodes and configured to store a catalog that enables the plurality of database nodes to locate log records stored in at the central storage; and cause the catalog to be updated to identify the log extent, wherein the updating of the catalog causes the metadata server to send a notification to ones of the plurality of database nodes that the transaction log has been modified; and Page 4 of 11wherein a second of the plurality of database nodes is configured to: in response to receiving the notification, read, from the centrallog record; and based on reading the log record, update data  stored by the second database node to be reflective of a current state of the database system.
Li; Shu (US 20180364915 A1) teaches, and a metadata server separate from the plurality of database nodes and configured to store a catalog (Figs 3A, 3B Paragraph [0047] During operation, user 104, via computing device 102, can send a request 241 to write data to persistent storage. Request 241 can travel through network 110 and be received by client server 132. The CPU of client server 132 can send a copy of the data to be written to its local persistent cache 142. Client server 132 can send the corresponding metadata to metadata-managing servers 160 (i.e., metadata managing servers are separate active node that updates the data), which can create in a global data structure 290 an entry for the written data which includes the metadata associated with the written data (update metadata function 244)) that enables the plurality of database nodes to locate log records stored in at the central storage (Paragraph [0047], [0052] Metadata-managing servers 160 can also record in the entry a status or a data flag that indicates that the data has been written to the client server's persistent cache, but is waiting to be written to the storage cluster (update metadata function 248) (e.g., data flag=10, as described below in relation to FIG. 3B) Data flag 310 can indicate a current state of the corresponding data); 
and cause the catalog to be updated to identify the log extent, wherein the updating of the catalog causes the metadata server to send a notification to ones of the plurality of database nodes that the transaction log has been modified; and Page 4 of 11wherein a second of the plurality of database nodes is configured to: in response to receiving the notification, read, from the centrallog record; and based on reading the log record, update data  stored by the second database node to be reflective of a current state of the database system (Paragraph (Paragraph [0047], [0052] Metadata-managing servers 160 can also record in the entry a status or a data flag that indicates that the data has been written to the client server's persistent cache, but is waiting to be written to the storage cluster (update metadata function 248) (e.g., data flag=10, as described below in relation to FIG. 3B) Data flag 310 can indicate a current state of the corresponding data). Paragraph [0049] Metadata-managing servers 160 can also determine the storage servers to which the data is to be written, and cause the data to be written to, e.g., storage servers 152, 154, and 158, via, respectively, communications 247.1-247.3. Note that while the data appears to be written from metadata-managing servers 160, the data may be written from a client server (i.e., the metadata sends a notification to the respective storage servers that a new log extent/file name has been allocated and based on the metadata the data is written from the client servers to the storage servers). When the data has been successfully written to the determined storage servers, metadata-managing servers 160 can update the status of the corresponding entry to indicate that the data has been successfully written to the storage cluster and may be deleted from the client server's persistent cache (update metadata function 248) (e.g., data flag=11, as described below in relation to FIG. 3B).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Wen et al which relates to the field of data storage. More specifically, this disclosure is related to a system and method for distributed storage using a client-side global persistent cache as taught by Li et al (Paragraph [0001]).
It would have been obvious to one of the ordinary skill in the art, the system can store the metadata of dataX in a global data structure, which can include a file name, an address, an offset, a cache offset, and a state or a data flag associated with the given data which is maintained by a component such as a set of metadata master servers. By doing so would increases the efficiency of a distributed storage system. The increased efficiency can include an improved performance in latency for completion of I/O tasks, as well as an increased assurance for QoS. By including a global persistent (and mirrored) cache at each client server, the system can achieve high-speed synchronization and high availability. The system can also achieve global data coherency and increased efficiency by executing I/O operations based on the data flags and the client-side persistent caches as taught by Li et al (Paragraph [0033], [0034]). 

Regarding dependent claim 10, Wen et al and Li et al teaches, the database system of claim 8. 
Li et al further teaches, wherein the second database node is configured to: access the catalog to identify log records added to the transaction log by the first database node; read the added log records from the centraldata stored by the second database node based on the read log records (Paragraph [0049] Metadata-managing servers 160 can also determine the storage servers to which the data is to be written, and cause the data to be written to, e.g., storage servers 152, 154, and 158, via, respectively, communications 247.1-247.3. Note that while the data appears to be written from metadata-managing servers 160, the data may be written from a client server (i.e., the storage servers/nodes can access the key-value pair that is the file name and the flag/status of the file from the metadata server and retrieve the data from the client side)).

Regarding dependent claim 11, Wen et al and Li et al teaches, the database system of claim 8. 
Wen et al further teaches, wherein the second database node is configured to: maintain a cache at the second database node, wherein the cache includes entries maintaining data that is also stored at the central storage (Fig. 2A, 2C Paragraph [0043], [0046] diagram of a cluster-based database system with a shared-storage architecture, including a plurality of nodes (a primary node and secondary nodes 1 to 3 in FIG. 2A).). A database management system (i.e., each database node has its own cache) is deployed on each node, and provides a user with services such as querying and modifying a database. A plurality of database management systems store shared data in a shared data store, and perform read/write operations on data in the data store using a switch (i.e., the log records of the transaction log are stored in the shared data store). Also see Paragraph [0007] the second node updates a locally stored active transaction list (i.e the memory/buffer/cache that is stored locally) according to the transaction list incremental log); 
Li et al further teaches, and wherein updating th data stored by the second database node includes the second database node invalidating an entry in the cache in response to the log record(Paragraph [0049] When the data has been successfully written to the determined storage servers, metadata-managing servers 160 can update the status of the corresponding entry to indicate that the data has been successfully written to the storage cluster and may be deleted from the client server's persistent cache (update metadata function 248) (e.g., data flag=11, as described below in relation to FIG. 3B (updating the flag after the data in written in the storage servers/nodes is invalidating the entry in the client servers persistent cache)).

Regarding dependent claim 12, Wen et al and Li et al teaches, the database system of claim 8. 
Wen et al further teaches, wherein the second database node is configured to: receive a request to perform a second transaction that includes writing a second set of data; in response to the request: store a second set of data at the central storage; and Page 5 of 11store a log record for the second transaction in the transaction log maintained by the central storage (Abstract An active transaction list synchronization method and apparatus comprising a first node that records, in a transaction list incremental log buffer, a transaction list incremental log that is obtained after last active transaction list synchronization, where the transaction list incremental log indicates a change of a transaction recorded in an active transaction list of the first node and includes an added-transaction log and a committed-transaction log (i.e., modifying the transaction log to include another log record that is writing second set of data. Fig. 2A, 2C Paragraph [0043], [0046] diagram of a cluster-based database system with a shared-storage architecture, including a plurality of nodes (a primary node and secondary nodes 1 to 3 in FIG. 2A).). A database management system (i.e., each database node has its own cache) is deployed on each node, and provides a user with services such as querying and modifying a database. A plurality of database management systems store shared data in a shared data store, and perform read/write operations on data in the data store using a switch (i.e., the log records of the transaction log are stored in the shared data store)).

8.	Claims 6-7, 13-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wen; Jijun (US 20190384775 A1) in view of Li; Shu (US 20180364915 A1) and in further view of Morkel; John Michael (US 10235407 B1).
Regarding dependent claim 6, Wen et al and Li et al teaches, the method of claim 1. 
Wen et al further teaches, and modifying, by the … active database node, the transaction log to include another log record that includes metadata that describes the writing of the data for the second transaction (Abstract An active transaction list synchronization method and apparatus comprising a first node that records, in a transaction list incremental log buffer, a transaction list incremental log that is obtained after last active transaction list synchronization, where the transaction list incremental log indicates a change of a transaction recorded in an active transaction list of the first node and includes an added-transaction log and a committed-transaction log (i.e., modifying the transaction log to include another log record)).
Wen et al and Li et al fails to explicitly teach, wherein the plurality of database nodes are configured to execute a high availability (HA) application that is operable to enable one of the standby database nodes to become a new active database node and wherein the method further comprises: in response to the standby database node becoming the new active database node: committing, by the new active database node, data to thcentral Page 3 of 11storage for a second transaction.
Morkel; John Michael (US 10235407 B1) teaches, wherein the plurality of database nodes are configured to execute a high availability (HA) application that is operable to enable one of the standby database nodes to become a new active database node (Fig. 12 Col 23 Lines 55-67, Col 24 Lines 1-2 the journal of a multi-data-store storage system may be replicated for enhanced data durability and/or higher levels of availability. FIG. 12 illustrates an example replication directed acyclic graph (DAG) which may be used to implement a journal of a multi-data-store storage system, according to at least some embodiments. In general, a replication DAG 1240 may include one or more acceptor nodes 1210 to which transaction requests 1250 may be submitted, one or more committer nodes 1214, zero or more intermediary nodes 1212 each positioned along a replication pathway comprising DAG edges leading from an acceptor node to a committer node, and zero or more standby nodes 1216 that are configured to quickly take over responsibilities of one of the other types of nodes in the event of a node failure), and wherein the method further comprises: in response to the standby database node becoming the new active database node: committing, by the new active database node, data to thcentral Page 3 of 11storage for a second transaction (Col 27 Lines 39- 42  A log-structured journal 1310 comprises a plurality of committed transaction entries 1327 which are appended or added to the journal in the order in which the corresponding commit decisions were made by the journal manager 1302. Col 29, Lines 46-48  new snapshots may be created periodically, e.g., once every X minutes or hours, and/or each time K new journal entries have been added (new entries are added after the standby node becomes head/primary node);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein high availability (HA) application that is operable to enable one of the standby database nodes to become a new active database node during failover, so the standby node 1216 is able to replace a failed node of the DAG quickly if and when such a failover becomes necessary as taught by Morkel et al (Col 25 Lines 44-48) to incorporate into Wen et al and Li et al

Regarding dependent claim 7, Wen et al and Li et al teaches, the method of claim 1.
Wen et al and Li et al fails to explicitly teach, further comprising: maintaining, by the central, a mapping associating keys of log records with physical locations in the centrallog records
Morkel; John Michael (US 10235407 B1) teaches, further comprising: maintaining, by the central, a mapping associating keys of log records with physical locations in the centrallog records(Fig. 3, 6 Col 13, col 14 (58)-(61), Fig. 6 shows the mapping of values to the associating keys with the partition locations (physical locations) where the data needs to be stored).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein mapping associating keys of log records with physical locations as taught by Morkel et al into Wen et al and Li et al. Doing so would be beneficial in identifying conflicts between the reads indicated in the transaction request and the committed writes indicated in the journal as taught by Morkel et al (Col 23 Lines 56-67, Col 24 Lines 1-4 (88)).

Regarding dependent claim 21, Morkel et al and Li et al teaches, the method of claim 1. 
Morkel et al further teaches, wherein the catalog includes database keys that are usable by ones of the plurality of database nodes to access the transaction log (Paragraph Col 22 Lines 52-67 Clo23 Lines 1-4 (88) It is noted that the read and write targets from which the read set descriptors and/or write set descriptors are generated may represent different storage granularities, or even different types of logical entities, in different embodiments or for different data stores. For example, for a data store comprising a non-relational database in which a particular data object is represented by a combination of container name (e.g., a table name), a user name (indicating the container's owner), and some set of keys (e.g., a hash key and a range key), a read set may be obtained as a function of the tuple (container-ID, user-ID, hash key, range key). For a relational database, a tuple (table-ID, user-ID, row-ID) or (table-ID, user-ID) may be used. In at least some implementations, partition identifiers may be included in the identifiers of read and/or write targets. In various embodiments, the journal manager may be responsible, using the contents of a transaction request and the journal, for identifying conflicts between the reads indicated in the transaction request and the committed writes indicated in the journal).

Regarding dependent claim 13, Wen et al and Li et al teaches, the database system of claim 8. 
Wen et al and Li et al fails to explicitly teach, wherein the database system is configured to select only one of the plurality of database nodes to operate as an active database node of the database system at a given time.
Morkel; John Michael (US 10235407 B1) teaches, wherein the database system is configured to select only one of the plurality of database nodes to operate as an active database node of the database system at a given time (Paragraph (92) A journal entry may also be transmitted eventually to standby node 1216, and a replica of it may be stored there after it has been committed, so that the standby node 1216 is able to replace a failed node of the DAG quickly if and when such a failover becomes necessary).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein high availability (HA) application that is operable to enable one of the standby database nodes to become a new active database node during failover, so the standby node 1216 is able to replace a failed node of the DAG quickly if and when such a failover becomes necessary as taught by Morkel et al (Col 25 Lines 44-48) to incorporate into Wen et al and Li et al.

Regarding dependent claim 14, Wen et al and Li et al teaches, the database system of claim 8. 
Wen et al and Li et al fails to explicitly teach, wherein the plurality of database nodes are configured to implement a high availability (HA) cluster, and wherein thcentral storage includes a plurality of storage devices that are coupled to the plurality of database nodes via a network.
Morkel; John Michael (US 10235407 B1) teaches, wherein the plurality of database nodes are configured to implement a high availability (HA) cluster, and wherein thcentral storage includes a plurality of storage devices that are coupled to the plurality of database nodes via a network. (Fig. 12 Col 23 Lines 55-67, Col 24 Lines 1-2. Col 24 Lines 40-44  the journal of a multi-data-store storage system may be replicated for enhanced data durability and/or higher levels of availability. FIG. 12 illustrates an example replication directed acyclic graph (DAG) which may be used to implement a journal of a multi-data-store storage system, according to at least some embodiments. In general, a replication DAG 1240 may include one or more acceptor nodes 1210 to which transaction requests 1250 may be submitted, one or more committer nodes 1214, zero or more intermediary nodes 1212 each positioned along a replication pathway comprising DAG edges leading from an acceptor node to a committer node, and zero or more standby nodes 1216 that are configured to quickly take over responsibilities of one of the other types of nodes in the event of a node failure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein high availability (HA) application that is operable to enable one of the standby database nodes to become a new active database node during failover, so the standby node 1216 is able to replace a failed node of the DAG quickly if and when such a failover becomes necessary as taught by Morkel et al (Col 25 Lines 44-48) to incorporate into Wen et al and Li et al.

9.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morkel; John Michael (US 10235407 B1) in view of Li; Shu (US 20180364915 A1).

Regarding independent claim 15, Morkel; John Michael (US 10235407 B1) teaches, a non-transitory, computer-readable medium having program instructions stored thereon that are capable of causing a first database node of a plurality of database nodes of a database system to perform operations (Col 48 Lines 35-39) comprising: maintaining a cache for storing data storedat a central storage that is shared among the plurality of database nodes, wherein the cache includes an entry for a first key- value pair (Cols 16, 17 (65)-(69) Fig. 6 illustrates approaches which may be taken towards mapping attribute values to partitions at a journal-based storage system, based on the key-value pair);
based on the reading, determining that the second database node has committed, to thcentral storage, a first transaction that modifies a value of the first key-value pair; and in response to the determining, updating the entry included in the cache based on the modified value of the first key-value pair (Fig. 6 Cols 16, 17 Any of a number of algorithms may be used in different embodiments to determine the detailed rules to be used to divide one or more data objects into partitions, and to map the partitions to materialization nodes. Depending on the level of control desired by the client with respect to partitioning details, the request 712 may either indicate specific rules (e.g., values or value ranges of attributes of table rows to be mapped to partitions), or may indicate high-level requirements which are translated to more specific rules by the control plane components. Thus, for example, the horizontal partitioning descriptor 714 may simply indicate that one or more of the attributes which make up the primary key of a particular table are to be used for partitioning, or descriptor 714 may specify value sets or ranges of various attributes and their mappings to partitions);
Morkel et al fails to explicitly teach, receiving, from a metadata server that is separate from the plurality of database nodes, a notification that a transaction log has been modified by a second database node of the plurality of database nodes; in response to receiving the notification, accessing a catalog that enables log records of the transaction log to be located at thcentral storage; reading the transaction log, wherein the transaction log identifies an ordering in which transactions of the database system are committed to the central storage; based on the reading, determining that the second database node has committed, to thcentral storage, a first transaction that modifies a value of the first key-value pair; and in response to the determining, updating the entry included in the cache based on the modified value of the first key-value pair.
Li; Shu (US 20180364915 A1) teaches, receiving, from a metadata server that is separate from the plurality of database nodes (Figs 3A, 3B Paragraph [0047] During operation, user 104, via computing device 102, can send a request 241 to write data to persistent storage. Request 241 can travel through network 110 and be received by client server 132. The CPU of client server 132 can send a copy of the data to be written to its local persistent cache 142. Client server 132 can send the corresponding metadata to metadata-managing servers 160 (i.e., metadata managing servers are separate active node that updates the data), which can create in a global data structure 290 an entry for the written data which includes the metadata associated with the written data (update metadata function 244)), a notification that a transaction log has been modified by a second database node of the plurality of database nodes; 
in response to receiving the notification, accessing a catalog that enables log records of the transaction log to be located at thcentral storage (Paragraph [0047], [0052] Metadata-managing servers 160 can also record in the entry a status or a data flag that indicates that the data has been written to the client server's persistent cache, but is waiting to be written to the storage cluster (update metadata function 248) (e.g., data flag=10, as described below in relation to FIG. 3B) Data flag 310 can indicate a current state of the corresponding data (i.e., in response to the notification accessing the catalog that gives the location of the data to be accessed)); 
reading the transaction log, wherein the transaction log identifies an ordering in which transactions of the database system are committed to the central storage (Paragraph [0047], [0052] Metadata-managing servers 160 can also record in the entry a status or a data flag that indicates that the data has been written to the client server's persistent cache, but is waiting to be written to the storage cluster (update metadata function 248) (e.g., data flag=10, as described below in relation to FIG. 3B) Data flag 310 can indicate a current state of the corresponding data). Paragraph [0049] Metadata-managing servers 160 can also determine the storage servers to which the data is to be written, and cause the data to be written to, e.g., storage servers 152, 154, and 158, via, respectively, communications 247.1-247.3. Note that while the data appears to be written from metadata-managing servers 160, the data may be written from a client server (i.e., the metadata sends a notification to the respective storage servers that a new log extent/file name has been allocated and based on the metadata the data is written from the client servers to the storage servers). When the data has been successfully written to the determined storage servers, metadata-managing servers 160 can update the status of the corresponding entry to indicate that the data has been successfully written to the storage cluster and may be deleted from the client server's persistent cache (update metadata function 248) (e.g., data flag=11, as described below in relation to FIG. 3B).
Li also teaches, based on the reading, determining that the second database node has committed, to thcentral storage, a first transaction that modifies a value of the first key-value pair; and in response to the determining, updating the entry included in the cache based on the modified value of the first key-value pair (Paragraph [0049] Metadata-managing servers 160 can also determine the storage servers to which the data is to be written, and cause the data to be written to, e.g., storage servers 152, 154, and 158, via, respectively, communications 247.1-247.3. Note that while the data appears to be written from metadata-managing servers 160, the data may be written from a client server (i.e., the storage servers/nodes can access the key-value pair that is the file name and the flag/status of the file from the metadata server and retrieve the data from the client side)).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Morkel et al which relates to the field of data storage. More specifically, this disclosure is related to a system and method for distributed storage using a client-side global persistent cache as taught by Li et al (Paragraph [0001]).
It would have been obvious to one of the ordinary skill in the art, the system can store the metadata of dataX in a global data structure, which can include a file name, an address, an offset, a cache offset, and a state or a data flag associated with the given data which is maintained by a component such as a set of metadata master servers. By doing so would increases the efficiency of a distributed storage system. The increased efficiency can include an improved performance in latency for completion of I/O tasks, as well as an increased assurance for QoS. By including a global persistent (and mirrored) cache at each client server, the system can achieve high-speed synchronization and high availability. The system can also achieve global data coherency and increased efficiency by executing I/O operations based on the data flags and the client-side persistent caches as taught by Li et al (Paragraph [0033], [0034]). 

Regarding dependent claim 17, Morkel et al and Li et al teaches, the computer-readable medium of claim 15. 
Morkel et al further teaches, wherein the operations further comprise: receiving, from a client device, a request to preform a second transaction that include modifying a value of a second key-value pair in thcentral storage; storing, at thecentral storage, the modified value of the second key-value pair and a log record of the second transaction, wherein the log record specifies a modification to the value of the second key-value pair (Col 27 Lines 44-59) consider a given record which was created with the equivalent of the statement "insert into Table 1 (primaryKey, integerAttribute1) values (pk1, int1)" (in the syntax of the transaction language 1349). Following the creation of the record, the value of integerAttribute1 was set to int2 (e.g., using the equivalent of "update Table 1 set integerAttribute1 to int2 where primaryKey=pk1" in the transaction language 1349), then to int3, and then to int4 in respective transactions represented by corresponding journal entries. In a compact state change representation of the record with primary key pk1, the equivalent of the single insert statement "insert into Table 1 (primaryKey, integerAttribute1) values (pk1, int4)" may suffice to represent the creation of the record as well as all the successive changes of integerAttribute1 from int1 to int2 to int3 to int4);
Li et al further teaches, and updating the catalog to identify the log record of the second transaction, wherein the catalog includes a database schema for the database system (Paragraph [0049] When the data has been successfully written to the determined storage servers, metadata-managing servers 160 can update the status of the corresponding entry to indicate that the data has been successfully written to the storage cluster and may be deleted from the client server's persistent cache (update metadata function 248) (e.g., data flag=11, as described below in relation to FIG. 3B (updating the flag after the data in written in the storage servers/nodes is invalidating the entry in the client servers persistent cache). [0032] the system can store the metadata of dataX in a global data structure (i.e., the data structure is based on the database scheme), which can include a file name, an address, an offset, a cache offset, and a state or a data flag associated with the given data (e.g., dataX)).

Regarding dependent claim 18, Morkel et al and Li et al teaches, the computer-readable medium of claim 15. 
Morkel et al further teaches, wherein the updating includes replacing a value in the entry with the modified value of the first key-value pair (Fig. 6 Cols 16, 17 the horizontal partitioning descriptor 714 may simply indicate that one or more of the attributes which make up the primary key of a particular table are to be used for partitioning, or descriptor 714 may specify value sets or ranges of various attributes and their mappings to partitions (updating includes adding/appending a value with the modified key-value pair). 

Regarding dependent claim 19, Morkel et al and Li et al teaches, the computer-readable medium of claim 15.
Li et al further teaches, wherein the updating includes invalidating the entry included in the cache (Paragraph [0049] When the data has been successfully written to the determined storage servers, metadata-managing servers 160 can update the status of the corresponding entry to indicate that the data has been successfully written to the storage cluster and may be deleted from the client server's persistent cache (update metadata function 248) (e.g., data flag=11, as described below in relation to FIG. 3B (updating the flag after the data in written in the storage servers/nodes is invalidating the entry in the client servers persistent cache)). 

Regarding dependent claim 20, Morkel et al and Li et al teaches, the computer-readable medium of claim 15. 
Morkel et al further teaches, wherein the operations further comprise: receiving, from a client device, a request for a value corresponding to a key of the first key-value pair; and in response to determining that the value is stored by the updated entry, providing the value from the updated entry to the client device (Fig. 6 Cols 16, 17  the control plane components may implement a set of programmatic interfaces 720 (e.g., APIs, web-based consoles, command-line tools, graphical user interfaces or the like) which can be used by clients 710 to submit configuration requests, receive responses to such requests and/or recommendations from the control plane components. The request 712 may either indicate specific rules (e.g., values or value ranges of attributes of table rows to be mapped to partitions), or may indicate high-level requirements which are translated to more specific rules by the control plane components. Thus, for example, the horizontal partitioning descriptor 714 may simply indicate that one or more of the attributes which make up the primary key of a particular table are to be used for partitioning, or descriptor 714 may specify value sets or ranges of various attributes and their mappings to partitions).

Conclusion
Applicant’s amendment necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164